UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


Aaron Gibson,                         :
                                      :
               Petitioner,            :
       v.                             :              Civil Action No. 16-0219 (CKK)
                                      :
Parole Commission,                    :
                                      :
               Respondent.            :


                                 MEMORANDUM OPINION

       In February 2016, petitioner filed this action for a writ of habeas corpus while detained at

the District of Columbia Jail on a parole violator warrant issued by the United States Parole

Commission (“USPC”). Petitioner claims that the warrant was executed on January 6, 2016, but

the Commission had yet to hold a hearing, in violation of the due process clause. See Pet. for a

Writ of Habeas Corpus at 5.

       In response to the Court’s show cause order, the government contends that the petition is

moot because petitioner is serving a sentence for a Virginia state conviction “and is no longer in

custody pursuant to the USPC parole violator warrant.” United States’ Resp. at 1 [Dkt. # 7].

Indeed, the docket shows that petitioner was released from the D.C. Jail on March 17, 2016, and

the court’s subsequent mailings have been returned undelivered. See Dkt. ## 4, 11, 12. In

addition, petitioner has not complied with the Court’s May 2, 2016 Order--mailed to both the

D.C. Jail and a detention center in Winchester, Virginia--by verifying his current address by May

24, 2016, and replying to the government’s response by June 3, 2016. Based on the




                                                 1
government’s documented response, then, this habeas action will be dismissed as moot. A

separate order accompanies this memorandum.



                                           ___________s/_______________
                                           COLLEEN KOLLAR-KOTELLY
DATE: June 30, 2016                        United States District Judge




                                              2